NAPTON, J.
We cannot see any substantial objection to the course pursued by the Circuit Court. The verdict as it appears on the record is formal. A bill of exception is filed with a view to show that this verdict was never-rendered by the jury. This bill states two facts, first, that an informal, perhaps an incomplete verdict was rendered by the jury ; the verdict being, that the plaintiff was the owner of the slaves in controversy, without further stating that the defendant detained them. It also appears, in the same way, that the court advised the jury that their verdict was not in due form, and inquired of them if they were willing that it should be put in proper form, to which an affirmative response was made.
It is not pretended that the court may not exercise this power in a suitable case. But the objection is, that the verdict was not merely informal, but substantially defective in omitting to find a material issue, and that this defect could not be supplied by the court. If this objection existed in point of fact, it would certainly be a good one. It will not be claimed, that the courts can substitute their findings for those of the juries. But we understand the verdict of the jury, as reported in the bill of exceptions, to be merely a general verdict for the plaintiff. We suppose the Circuit Court so understood it, and that the jury so understood it. If the construction were doubtful, that court heard the testimony and knew the real matter of controversy, and was better enabled to interpret the finding of the jury than we could be. Doubtless in this as in other actions of detinue, the only controversy which the jury understood to exist was, as to the right of property. There was probably no dispute about the detention by the defendant.
But again, the objection is purely technical, and may well be encouraged in the same spirit. It does not appear but that the court fully explained to the jury the omission in their verdict, and that their consent was given to supply it. The bill of exceptions does not exclude such an inference.(a) Judgment affirmed.

(a) Clemens v. Collins, 14 Mo. R. 604; Mooney v. Kennett, 19 Mo. R. 551. Damages may be remitted, after motion for new trial lias been overruled — Hahn v. Sweazea, 29 Mo. R. 199.